United States Court of Appeals
                      For the First Circuit


No. 12-1882

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        BRIAN E. MAHONEY,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph N. Laplante, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Torruella and Stahl, Circuit Judges.



     Robert B. Mann, with whom Mann and Mitchell, was on brief for
appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
John P. Kacavas, United States Attorney, was on brief for appellee.




                           June 3, 2013
            TORRUELLA, Circuit Judge.       Brian E. Mahoney ("Mahoney")

filed    this   interlocutory    appeal    from   an   order   finding   him

incompetent to stand trial and committing him to the custody of the

Attorney General for hospitalization and treatment pursuant to 18

U.S.C. § 4241(d).

            Mahoney makes four main arguments on appeal.          First, he

argues that the commitment order, read in light of the district

court's expressions at the end of the competency hearing, must be

understood to mean that the district court found him competent to

stand trial, but incompetent to represent himself.              Second, he

claims that, to the extent the court predicated its finding of

incompetency upon its determination that he had "misunderstandings

of several procedural and constitutional concepts," it applied the

wrong legal standard. Third, he urges us to find that the district

court's decision was clearly erroneous as it was not based on the

opinion of the expert whose evaluation was the most thorough.

Finally, Mahoney argues that, under Indiana v. Edwards, 554 U.S.

164 (2008), the district court had to find he suffered from severe

mental illness in order to deny him the right to proceed pro se.

For the reasons set forth below, we affirm the district court's

order.

                                I. Background

            On January 19, 2011, Mahoney was charged with failing to

register as required under the Sex Offender Registration and


                                     -2-
Notification Act ("SORNA") due to a 1983 Massachusetts conviction

for assault with intent to rape.       See 18 U.S.C. § 2250(a).   On

April 22, 2011, with the parties' acquiescence, the district court

ordered Mahoney to undergo a mental competency evaluation pursuant

to 18 U.S.C. § 4241(b).   Mahoney was thus evaluated at the Federal

Medical Center Devens in Massachusetts ("Devens").   A final report

by Miriam Kissin, Psy.D. ("Dr. Kissin"), concluded that, even

though Mahoney suffered from a chronic mood disorder, he was

competent to understand the proceedings against him and to assist

in his defense.   On October 11, 2011, the district court ordered an

additional competency evaluation to be performed by Eric G. Mart,

Ph.D. ("Dr. Mart"), a licensed psychologist.1   A competency hearing

was held on March 27, 2012.

A.   Dr. Kissin's Testimony

           During the competency hearing, the government presented

Dr. Kissin's testimony.   She testified to having met with Mahoney

a total of seven times.   During the meetings, she was able to learn

that Mahoney had a history of hyperactivity during childhood and

throughout his adult life.      He told her that he was able to

interact with other people and was successfully employed for

several years, although he also said that he was hyperactive in his

interactions, which oftentimes led to interpersonal difficulties.


1
   It is unclear from the record when Dr. Mart was appointed, but
reference to said appointment is made in the order requiring an
additional competency evaluation.

                                 -3-
At one point in his life, he sought outpatient treatment and

received therapy and medication.

            During the course of their meetings, Dr. Kissin performed

structured   interviews     by   asking    questions     aimed     at   assessing

Mahoney's competency.      She thus evaluated his (1) understanding of

the facts surrounding the charges pending against him; (2) rational

understanding of the potential implications of the charges; and (3)

ability to make decisions based on information available to him.

She observed that Mahoney had no difficulty answering questions

related to the way the legal system works generally and that he had

a sophisticated understanding of the court system because he had

spent many years doing legal research on his own and had also

enrolled in a paralegal course.        Dr. Kissin further testified that

Mahoney    expressed   displeasure     with      his   attorney    because   the

attorney did not want to go in the same direction as he did in

relation to his defense and stated that he was better suited to

represent himself.

            Dr.   Kissin   testified      that   she   did   not   observe    any

evidence that Mahoney suffered delusional thoughts while he was at

Devens.    She defined the clinical term "delusion" as "a belief an

individual holds that is false and that does not change despite the

individual being offered other information that disputes the false

belief."   She also stated that she did not observe any evidence of

"disordered thinking," which she defined as a thought process that


                                     -4-
does not logically flow, but is rather interrupted by psychiatric

symptoms.

            Based on her observations, she concluded that Mahoney

suffered from Bipolar Disorder II, a mood disorder that, although

not   as   severe    as    Bipolar   Disorder    I,    still    causes   patients

suffering from it to experience mood swings ranging from mania to

depression.    She further diagnosed Mahoney as manifesting certain

features of anti-social personality disorder, which she described

not as a clinical disorder, but as a way to conceptualize the way

a   given patient     interacts      with    other    people.     She observed,

however, that he did not exhibit enough symptoms to receive the

full diagnosis.      Dr. Kissin also testified that Mahoney was given

the mood stabilizer Oxcarbazepine, to which he responded well, as

patients suffering from mood disorders often do, but that, even on

medication, he continued to be hypomanic the entire time he was at

Devens.

            At the closing of her direct testimony, Dr. Kissin

reported that, at the time she evaluated him, Mahoney was competent

because he exhibited the capacity to understand the charges against

him, consult with his attorney and make decisions in his case.

            During        cross-examination      by     Mahoney's        attorney,

Dr. Kissin testified that if someone held a delusional belief that

he or she was specifically being targeted by his or her attorney

acting in cahoots with the presiding judge, the delusion would


                                       -5-
certainly affect the defendant's competency. If the belief was not

delusional, then the person's competency would not be compromised.

She again stated that Mahoney had not exhibited any delusional

thoughts while she examined him at Devens.

           Dr. Kissin was also briefly cross-examined by Mahoney

himself.   He asked if she recalled calling the prosecutor and his

attorney on the phone to find out whether he had been found not

guilty of "aggravated felonious sexual assault."2        Dr. Kissin

answered that she recalled both of them stating that Mahoney was in

fact acquitted of that particular charge.        After hearing the

doctor's response, Mahoney became agitated and expressed that he

should not be asked to respond to charges of which he had been

acquitted.3   The district court judge then asked Mahoney if he


2
  Mahoney subsequently referred to the charge as "aggravated rape
and felonious sexual assault."
3
    Mahoney specifically stated,

      I wanted to make the record that I was acquitted. We're
      still under the Fifth Amendment. I'm talking about the
      Fifth Amendment, judge. I don't even have to answer these
      questions. I was acquitted. I'm acquitted. I think we
      know that I'm not supposed to answer to the same rape
      charge twice. The jury found me not guilty in Suffolk
      Superior Court. Then when he said nonetheless, we're
      going to go, that should make someone delusional, judge,
      yes, and make someone incompetent, absolutely, and it did
      when I went on the web page and I sued with David Hiltz
      who was in that courtroom February 18 begging me, keep in
      control. One thing she didn't say. I've never, ever --
      I'm a danger to myself, but others or property, and to be
      still held incompetent and violate the United States
      Constitution under the Fifth Amendment, she just told you
      she made a phone call. That should have been the end of

                                   -6-
believed his attorney was involved in a conspiracy against him and

Mahoney responded, "[a]bsolutely."

           Once Mahoney's intervention was over, Mahoney's counsel

resumed Dr. Kissin's cross-examination.    He inquired whether, due

to his mood disorder, Mahoney could be competent at one point and

incompetent at another point.       Dr. Kissin responded that, if

Mahoney was especially symptomatic, his ability to comport himself

in the courtroom could be affected.     She concluded, "[c]ompetency

is point in time. So it is possible that he can be less or more

able to comport himself and be less or more in control of his mood

disorder, that could be to his competency, yes."

B.   Testimony of Dr. Mart

           Dr. Mart testified that he met with Mahoney three times.

During the first meeting, Dr. Mart was unable to understand exactly

what Mahoney's intentions were.    He understood that Mahoney's plan

was to be found competent, try the case himself (because he could

do so better than anyone else), and then plead temporary insanity.

           During the second meeting, Dr. Mart observed that Mahoney

exhibited pressured speech, often talked about things and events he

assumed Dr. Mart knew about and rapidly jumped from topic to topic.

During this meeting, Dr. Mart administered a test called the

"Minnesota Multiphasic Personality Inventory-2."      The result of



     that report. I was acquitted, judge, on May 25, 1984,
     whether you like it or not. . . .

                                  -7-
that test was invalid because Mahoney gave variable answers to

questions aimed at assessing a single point, which led Dr. Mart to

believe that his thinking was confused and fragmented.

            During that meeting, Dr. Mart also administered Mahoney

the MacArthur Competency Interview for Criminal Adjudication ("Mac-

CAT-CA"), which is aimed at measuring understanding, reasoning and

appreciation.      The section regarding understanding is aimed at

measuring the extent to which the testee understands the role of

those involved in a criminal proceeding (i.e. the judge, the

prosecutor, etc.).       The second section tests the ability to reason

and distinguish which facts are more important in a hypothetical

situation.       Mahoney obtained perfect scores on both of these

sections.    The third section tests a person's appreciation for his

or   her   own   legal   situation.     Mahoney's    results    fell   in   the

clinically impaired range in this section.           His answers indicated

that he believed his attorney and the district court judge were

conspiring against him.

            Dr. Mart diagnosed Mahoney with Bipolar Disorder not

otherwise    specified     with   psychotic    features   and    personality

disorder not otherwise specified with anti-social narcissistic

features.    He believed that Mahoney suffered from high levels of

manic excitement that distorted his thought processes.                 He also

observed that people with bipolar disorders may at times cycle

between    moods   rapidly.       Finally,    he   testified    that   Mahoney


                                      -8-
exhibited feelings of grandiosity, which affected his appreciation

of his situation given that he believed he understood the law

better than anyone and no lawyer would know as much as he did.        At

the end of the second meeting, Dr. Mart believed Mahoney was not

competent, but that he might improve with medication.

            Dr. Mart had a third meeting with Mahoney in March 2012.

At that time, Mahoney expressed that he no longer believed there

was a conspiracy against him.    Dr. Mart, however, was not able to

follow what Mahoney was trying to tell him because he spoke of

people and facts Dr. Mart did not know and jumped from one topic to

the next.    At the end of that meeting, Dr. Mart believed Mahoney

was not competent because his thought processes were distorted.

Regarding   Mahoney's   intervention   the   day   of   the   evidentiary

hearing, Dr. Mart stated that he believed Mahoney was in the grips

of a manic episode.

            Finally, Dr. Mart testified that he did not think Mahoney

could represent himself even if he was found competent to withstand

trial because he could not stay on topic or logically tell a story.

C.   The District Court's "Preliminary Leanings"

            At the end of the evidentiary hearing, Mahoney manifested

that he was inclined to plead guilty.        The district court then

expressed that it would take the competence issue under advisement

but that, preliminarily, it did not believe Mahoney was competent

to proceed to trial pro se because he had problems containing his


                                 -9-
emotions, racing thoughts and pressured speech.           The court stated,

however, that it deemed Mahoney was "very likely competent to enter

a plea."    Lastly, the court expressed that it was unsure if Mahoney

was competent to proceed to trial.

D.   The District Court's Order Under § 4241(d)

              On June 29, 2012, the district court issued an order

finding, by a preponderance of the evidence, that Mahoney suffered

from    a   mental   disease   or   defect    that   rendered   him    mentally

incompetent pursuant to subsection (d) of § 4241.               See 18 U.S.C.

§ 4241(d).     Given the finding of incompetence, the district court

ordered that Mahoney be placed under the custody of the Attorney

General and hospitalized to determine if there was a substantial

probability that he would attain competency in the foreseeable

future.     See id. § 4241(d)(1).

              In the order, the district court noted that Mahoney

presented himself during several hearings in a "very agitated

state" and, although he seemed to understand what was generally

going   on,    "he   exhibited   serious     misunderstandings    of   several

procedural and constitutional concepts." It then found Mahoney was

"presently suffering from mental diseases or defects (bipolar

disorder,     personality disorder      [not otherwise     specified]      with

antisocial      or   narcissistic     features,      problems    related     to

interaction with the legal system/crime) rendering him mentally

incompetent to assist properly in his defense, and/or to conduct


                                     -10-
his own defense (as he desires to do)."           The district court

explained that Mahoney could not proceed pro se given his inability

to communicate coherently.    It further stated that, if properly

medicated, Mahoney could be able to assist counsel in his defense,

but that his unwillingness to be represented by counsel mooted the

point. The district court thus committed Mahoney to the custody of

the Attorney General, for a period not to exceed four months, to be

hospitalized and treated and to determine whether he would obtain

the capacity to face the charges pending against him.      It is from

this order that Mahoney appeals.

E. The District Court's Subsequent Finding Regarding Mahoney's
Competency

          On February 21, 2013, while this interlocutory appeal was

pending, the district court issued an order finding that there was

no substantial probability that, even with continued treatment,

Mahoney would have attained sufficient capacity to allow the

proceedings to go forward and ordered that he remain in the custody

of the Attorney General to undergo a risk assessment under 18

U.S.C. § 4246.   See id. § 4241(d).    In other words, the court found

it unlikely that Mahoney would be able to face the charges against

him and ordered that he be further evaluated to determine if his

release would be a risk to others, if he could be released under

specific conditions, or if he should be transferred to the custody

of the state where he is domiciled.      See id. § 4246.



                                -11-
           We took judicial notice of said order and requested the

parties file supplemental briefs "informing this [c]ourt as to

their respective positions in relation to the present appeal,

including whether the appeal is now moot."      The parties complied.

We will address this matter after we address the preliminary

question of whether we have appellate jurisdiction to hear this

interlocutory appeal.

                              II. Analysis

A.   Appellate Jurisdiction

           We have not yet decided whether a defendant challenging

an order finding him incompetent and committing him to the custody

of the Attorney General under 18 U.S.C. § 4241(d)(1) can seek

immediate review of such order.     In United States v. Filippi, 211

F.3d 649 (1st Cir. 2000), we determined that we had appellate

jurisdiction to review such an order because the constitutionality

of 18 U.S.C. § 4241 was being attacked. No such challenge has been

made in this appeal.    Therefore, and although the government does

not challenge the existence of appellate jurisdiction here, we must

raise the issue sua sponte.    Díaz-Reyes v. Fuentes-Ortiz, 471 F.3d

299, 300 (1st Cir. 2006).

           We find, however, that the requirements of the collateral

order doctrine are present here.         See Filippi, 211 F.3d at 650;

United States v. Kane, 955 F.2d 110, 111 (1st Cir. 1992).          The

order being appealed is (1) about an issue that is distinct from


                                  -12-
the merits; (2) definitive, because the hospitalization pursuant to

the initial order materialized; and (3) affects interests that

could not be vindicated after the final judgment. See Filippi, 211

F.3d at 650-51.        This appeal also presents a significant legal

issue,   which    is    clearly     not    a   "mere[]     challenge   [to    a]

discretionary trial court ruling[]" given that it is not within the

district court's discretion to find a defendant incompetent when

the evidence establishes that he or she is fit to face a trial.

United States v. Kourí-Pérez, 187 F.3d 1, 5 (1st Cir. 1999).

           We, therefore, join a number of our sister circuits in

finding that the collateral order doctrine applies to challenges to

orders issued under section 4241(d)(1).              See United States v.

Friedman, 366 F.3d 975, 979-80 (9th Cir. 2004); United States v.

Ferro,   321   F.3d    756,   760   (8th   Cir.   2003);    United   States   v.

Boigegrain, 122 F.3d 1345, 1348-49 (10th Cir. 1997); United States

v. Davis, 93 F.3d 1286, 1289 (6th Cir. 1996); United States v.

Donofrio, 896 F.2d 1301, 1303 (11th Cir. 1990); United States v.

Gold, 790 F.2d 235, 238 (2d Cir. 1986); see also United States v.

Sherman, 912 F.2d 907 (7th Cir. 1990) (reviewing commitment order

without discussing jurisdiction).              We accordingly move on to

address whether the issue on appeal became moot after the district

court issued its order finding it unlikely that Mahoney would

attain competency in the foreseeable future.




                                      -13-
B.   Mootness

           Some statutory background is in order to properly frame

the issue.

           Section 4241 delineates a streamlined procedure courts

must follow to determine a defendant's competency and establishes

several milestones that must be reached to ensure that defendants

are afforded due process and a fair trial.            See United States v.

Girón-Reyes,    234   F.3d   78,   80   (1st   Cir.   2000).    Pursuant   to

subsection (a) of § 4241, a district court must order a hearing

once it determines there is reason to believe that a defendant is

suffering from a mental disease or defect that renders him or her

incompetent.    18 U.S.C. § 4241(a); see also Girón-Reyes, 234 F.3d

at 80.       In the case before us now, this hearing was held on

March 27, 2012.

           Subsection (b) of § 4241 prescribes that, prior to the

date of the hearing, a defendant must submit to a psychiatric or

psychological examination.         18 U.S.C. § 4241(b).        In this case,

Mahoney was examined by Dr. Kissin and Dr. Mart prior to the

evidentiary hearing.

           Subsection (d) of § 4241 further prescribes that, once

the hearing is held, the district court must make a finding "that

the defendant is presently suffering from a mental disease or

defect rendering him mentally incompetent" only by a preponderance

of the evidence.      Id. § 4241(d).       Subsection (d)(1) establishes


                                    -14-
that, if a defendant is found to be incompetent, the district court

must place him or her under the custody of the Attorney General to

be hospitalized for up to four months to determine if there is a

substantial probability that he or she will attain competency in

the foreseeable future.      Id. § 4241(d)(1).       In this case, once the

district court found Mahoney was incompetent, it placed him under

the custody of the Attorney General for a period of four months.

            After that initial four-month period, essentially two

things can happen.         The first is that a district court could

determine   that   there    is   a   substantial     probability   that     the

defendant will regain capacity within some additional reasonable

period of time, in which case the defendant will remain in the

custody of the Attorney General for that period of time.               See id.

§ 4241(d)(2)(A).

            The second thing that could happen is that the district

court could determine, as it did here, that there is no substantial

probability   that   the    defendant       will   regain   capacity   in   the

foreseeable future, in which case the defendant remains under the

custody of the Attorney General to determine whether he or she can

be released or whether further hospitalization is necessary.                See

id. § 4241(d), 4246, 4248.           It was precisely the finding that

Mahoney is not likely to attain competency which gave us pause and

prompted us to question whether the challenge to the initial order

had become moot.


                                     -15-
           It can be gleaned from the statutory framework set out

above that an initial finding of incompetency inevitably triggers

various   consequences    for   the    defendant   moving   forward.      The

defendant will always spend an initial period (up to four months)

hospitalized to determine "substantial probability" of attaining

capacity in the foreseeable future.          See id. § 4241(d)(1).        If,

after that initial period, the court finds that there is indeed a

substantial probability that the defendant will regain capacity

after further hospitalization, the defendant will be held for an

additional period of time.            See id. § 4241(d)(2)(A).         A less

friendly standard applies when defendants wish to be discharged and

proceed to trial than the standard they would face at an initial

competency hearing.      Compare id. § 4241(d), with id. § 4241(e).

           If, on the other hand, the court determines that there is

no substantial probability that the defendant will regain capacity,

as it did here, he or she will have lost his or her chance to go to

trial and will be subject to the custody of the Attorney General

for a more permanent hospitalization.        See id. § 4246.    Therefore,

a defendant like Mahoney continues to hold a cognizable interest in

the review of the initial determination of incompetency because the

initial finding triggered a series of events resulting in his

continuing confinement.      Accord United States v. Evans, 690 F.3d

940, 943 (8th Cir. 2012) (finding that a defendant holds a "legally

cognizable interest" in the outcome of the appeal as to the initial


                                      -16-
incompetency finding despite a subsequent determination because the

initial    determination    "may    impact    all     subsequent    competency

determinations").

              We now turn fully to the appeal before us.

C.   The Merits

              As stated above, Mahoney's first argument on appeal

invites us to interpret the district court's initial order of

incompetency in light of the court's expressions at the end of the

evidentiary hearing regarding his potential competency to plead.

According to him, if thus read, the order must be understood to

mean that the district court found him incompetent to represent

himself at trial, but competent to plead guilty and, thus, to

proceed to trial, given that competency to plead implies competency

to withstand trial.        We decline to engage in such a serpentine

reading, as we cannot give any weight to expressions the district

court clearly did not intend to be understood as findings.                   In

fact,   the    district   court   said   it   would    express     "preliminary

thoughts" before taking the matter under advisement and stated,

"these are not rulings, they are sort of preliminary leanings and

I just want counsel to be aware of and Mr. Mahoney to be aware of

[that]."      We will, therefore, not accord them any weight and will

limit our analysis to the four corners of the order.                See, e.g.,

Mandel v. Town of Orleans, 326 F.3d 267, 273 (1st Cir. 2003)




                                    -17-
(refusing to accord law of the case status to findings or comments

that "appear to have been merely preliminary").

          Mahoney's second argument is also easily rejected as it

is based on an invitation to stretch the meaning of the district

court's order in an unreasonable manner.   Mahoney takes issue with

the portion of the district court's order which states that, during

the evidentiary hearing on competency and several prior hearings,

Mahoney "presented himself in a very agitated state, and while he

appeared to generally understand what was transpiring, he exhibited

serious misunderstandings of several procedural and constitutional

concepts."    Based on this statement, Mahoney argues that the

district court applied the wrong legal standard to determine his

competency.

          As the government correctly points out, the expressions

at issue can be better understood as descriptive, given that they

are found in the second paragraph of the order where the district

court is explaining its impressions of Mahoney from observations

made the day of the evidentiary hearing and on other occasions.

Furthermore, the district court order nowhere states or even

implies that it was finding Mahoney incompetent because of his lack

of understanding of the law.

          Mahoney's third argument on appeal is that the district

court's finding was clearly erroneous as it was based on Dr. Mart's




                               -18-
findings and not Dr. Kissin's, when the latter's report was more

thorough and was based "on a fount of evidence."

          Pursuant to subsection (d) of section 4241, the district

court had to determine, by a preponderance of the evidence, whether

Mahoney suffers from a mental disease or defect rendering him

mentally incompetent to the extent "he is unable to understand the

nature and consequences of the proceedings against him or to assist

properly in his defense."          18 U.S.C. § 4241(d); see also United

States v. Brown, 669 F.3d 10, 17 (1st Cir. 2012) ("The test for

competency is whether the defendant first has sufficient present

ability to     consult    with    counsel    with   a    reasonable    degree   of

rational understanding, and second has a rational and factual

understanding of the proceedings against him.").                When a district

court applies the correct legal standard to a competency question,

we review for clear error. United States v. Figueroa-González, 621

F.3d 44, 48 (1st Cir. 2010).         We see no clear error here.

          The district court heard the testimony of two experts who

examined Mahoney and they each gave their respective views on the

issue of his competency.         Dr. Kissin found him to be competent, but

acknowledged    that     "[c]ompetency      is   point    in   time"   and   that,

depending on his mood disorder, he could be more or less able to

control himself.       She also testified that she never observed any

evidence of delusions regarding a conspiracy between his attorney

and the presiding judge, but acknowledged that such a delusional


                                      -19-
belief    could      affect   a     person's       competency.             Finally,      it   is

significant that Dr. Kissin testified that, during the hearing,

Mahoney seemed         somewhat      more     agitated    than she           had    seen him

previously.

               Dr.   Mart,    on    the    other     hand,      had   observed          Mahoney

expressing      delusional         thoughts    and    behaving        hypomanically           on

several occasions, including the day of the hearing.                             The district

court    had    also   observed       evidence       of   the     delusional        thoughts

involving a conspiracy and directly asked Mahoney during the

hearing if he still held such beliefs, which he confirmed.

               Therefore,     it     is    reasonable        to   conclude         that,      if

Dr. Kissin had observed evidence of the delusional thoughts Mahoney

expressed to both Dr. Mart and the district court during the

hearing, it is possible that her assessment of Mahoney's competency

would have been different. It is of no consequence that her report

was seemingly more thorough or based on observations made during a

longer period, because she was not able to observe the delusional

thoughts that both experts identified as the type of thought that

affects    a    person's      competency.           According         to    both    experts,

delusional thoughts distort a person's understanding of one's legal

situation and one's ability to consult with counsel.                               Given the

"intensely       fact-based         nature     of    competency            inquiries,"        we

comfortably find that the district court did not clearly err in

concluding      that    Mahoney      was     incompetent        based       on    Dr.   Mart's


                                            -20-
testimony and its own observations of his behavior.        Pike v.

Guarino, 492 F.3d 61, 75 (1st Cir. 2007).

           Having found that the district court did not clearly err

in finding Mahoney incompetent, we need not reach Mahoney's final

argument on appeal regarding the district court's alleged failure

to find that he suffered from a severe mental illness, a requisite

finding under applicable Supreme Court precedent for a court to

deny a competent defendant the right to self-represent.        See

Indiana v. Edwards, 554 U.S. 164, 178 (2008) ("The Constitution

permits States to insist on representation by counsel for those

competent enough to stand trial . . . but who still suffer from

severe mental illness to the point where they are not competent to

conduct trial proceedings by themselves.").

                          III. Conclusion

           For the reasons set forth above, we affirm the district

court's order finding Mahoney incompetent pursuant to section

4241(d).

           Affirmed.




                               -21-